United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-20553
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PURVIS RAY CARTWRIGHT,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:91-CR-179-1
                      USDC No. 4:94-CV-3178
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Purvis Ray Cartwright, federal prisoner # 59478-079, appeals

the district court’s summary dismissal of his motion to modify

his sentence, purportedly filed pursuant to 18 U.S.C.

§ 3582(b)(2)(B).

     The Government argues that the district court lacked

jurisdiction to consider Cartwright’s motion to modify.        As the

Government notes, 18 U.S.C. “§ 3582(b)(2)(B)” does not exist.          A

district court may modify the imposed term of imprisonment under


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20553
                                -2-

limited circumstances.   18 U.S.C. § 3582(c).   Because

Cartwright’s motion did not fall under any of the provisions of

§ 3582(c), it was unauthorized and without jurisdictional basis.

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

Moreover, it cannot be construed as a 28 U.S.C. § 2255 motion to

vacate, because Cartwright has already filed one § 2255 motion

and a second would be subject to the jurisdictional bar of the

successive-motion provision, 28 U.S.C. § 2244(b)(3)(A).

See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).

Because Cartwright’s appeal is without arguable merit, we dismiss

the appeal as frivolous.   Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     Cartwright is hereby warned that any further repetitious or

frivolous filings, including those attempting to circumvent

statutory restrictions on filing second or successive § 2255

motions, may result in the imposition of sanctions against him.

These sanctions may include dismissal, monetary sanctions, and

restrictions on his ability to file pleadings in this court and

any court subject to this court’s jurisdiction.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.